Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final rejection is in response to the RCE filed on: 02/12/2021.
Claim 1 has been cancelled. Claims 1, 10 and 16 are independent claims. 
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 2, 3, 6 – 8, 10-12 and 14-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001).
Claims 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) and further in view of Aaltonen et al (US Application: US 2006/0020904, published: Jan. 26, 2006, filed: Jul. 11, 2005, EEFD: Jul. 11, 2005).
Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) and in view of Brindley et al (US Patent: 8122014, issued: Feb. 21, 2012, filed: Sep. 18, 2008).
Claims 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) and .
Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) and further in view of Hudson (US Application: US 2012/0044179, published: Feb. 23, 2012, filed: Aug. 17, 2011, EEFD: Aug. 17, 2010).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2, 10 and 16 of the instant invention (hereinafter ‘886) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9146665 (hereinafter ‘665) in view of Windl (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001).
With regards to claim 2 of ‘886, claim 1 of ‘665 teaches the limitations of claim 2 of ‘886, with the exception that claim 2 of ‘886 requires ‘detecting a request for activating an enhanced cursor on a user device for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; … receiving, after execution of the first action, a second user input for moving the enhanced cursor from the second area to a third area of the user interface; and automatically executing the second action different from the first action based at least in part on the third area of the user interface’. 
detecting a request for activating an enhanced cursor on a user device for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; ‘receiving a second user input for moving the enhanced cursor from the second area to a third area of the user interface; and automatically executing a second action different from the first action based at least in part on the third area of the user interface’ (column 6, lines 15-21: a first action is an identification-for-copy-action when copying content from a source/first area (type of content that can be copied for pasting) by identifying a tab, and in response to identification of tab for copying, a second subsequent action (next sequential paste-destination action) is placement in a different area third area for pasting/placement via targeting within an area of the identified second tab-. As evident from the explanation above, the first action (identification for copy action) is different from the second action (paste-destination action)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of ‘665 to have further included subsequent user input from a second to a third area in order to apply a second action as taught by Windl. The combination would have enhanced usability and utility when moving or copying from one [point] to another (Windl et al, column 1, lines 48-57).

Claim 10 of ‘886 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9146665. Claim 1 of ‘665 similarly teaches the limitations of claim 10 of ‘886 with the exception of: … for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action.

Yet Windl et al teaches  … for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action (column 6, lines 15-21: a first action is an identification-for-copy-action when copying content from a source/first area (type of content that can be copied for pasting) by identifying a tab, and in response to identification of tab for copying, a second subsequent action (next sequential paste-destination action) is placement in a different area third area for pasting/placement via targeting within an area of the identified second tab-. As evident from the explanation above, the first action (identification for copy action) is different from the second action (paste-destination action)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of ‘665 to have further included subsequent user input from a second to a third area in order to apply a second action as taught by Windl. The combination would have enhanced usability and utility when moving or copying from one [point] to another (Windl et al, column 1, lines 48-57).


With regards to claim 16 of ‘886, it is rejected under similar rationale (in view of ‘665) as claim 2 above, since it recites substantially the same subject matter as claim 2. 


Claims 2, 10 and 16 of ‘886 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10078415 (hereinafter ‘415) in view of Windl (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001).

With regards to claim 2 of ‘886, claim 1 of ‘415 substantially teaches the limtations of claim 2 of ‘886 with the exception that claim 2 of ‘886 requires ‘detecting a request for activating an enhanced cursor on a user device for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; receiving, after execution of the first action,  receiving a second user input for moving the enhanced cursor from the second area to a third area of the user interface; and automatically executing a second action different from the first action based at least in part on the third area of the user interface’.
Yet Windl teaches ‘detecting a request for activating an enhanced cursor on a user device for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; receiving, after execution of the first action,  receiving a second user input for moving the enhanced cursor from the second area to a third area of the user interface; and automatically executing a second action different from the first action based at least in part on the third area of the user interface’ (column 6, lines 15-21: a first action is an identification-for-copy-action when copying content from a source/first 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of ‘415 to have further included subsequent user input from a second to a third area in order to apply a second action as taught by Windl. The combination would have enhanced usability and utility when moving or copying from one [point] to another (Windl et al, column 1, lines 48-57).

Claim 10 of ‘886 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10078415.  Claim  1 of ‘415  similarly teaches the limitations of claim 10 of ‘886 with the exception of : … for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action.

Yet Windl et al teaches  … for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action (column 6, lines 15-21: a first action is an identification-for-copy-action when copying content from a source/first area (type of . 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of ‘415 to have further included subsequent user input from a second to a third area in order to apply a second action as taught by Windl. The combination would have enhanced usability and utility when moving or copying from one [point] to another (Windl et al, column 1, lines 48-57).


With regards to claim 16 of ‘886, it is rejected under similar rationale (in view of ‘415) as claim 2 above, since it recites substantially the same subject matter as claim 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 2, 3, 6 – 8, 10-12 and 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) and further in view of Morris (US Application: US 2009/0083289, published: Mar. 26, 2009, filed: .Dec. 3, 2008).

With regards to claim 2, Beer et al teaches an enhanced cursor system comprising: 
a non-transitory memory (Fig 1: a memory is implemented); and 
one or more hardware processors coupled to the non-transitory memory (Fig 1: a processor is coupled to the memory) and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
… content displayed on a user interface of the user device, receiving a first user input for moving the enhanced cursor from a first area of the  user interface to a second area of the user interface (column 3, lines 35-40: a user moves an enhanced cursor/action-icon from a first area to a second (destination) area on screen); 
In response to receiving the first user input, automatically executing the first action of [a] specific set of actions based on the second area of the user interface; receiving a second user input … (column 3, lines 35-40: a first action can be an identification action of target items in the destination area among actions of at least the identification and available target action objects); and 
automatically executing the second action of the specific set of actions  (column 3, lines 35-40: a second action is the execution of the action represented by the action object  as a  dragged cursor  after the identification).
However Beer et al does not expressly teach detecting a request for activating an enhanced cursor on a user device; selecting, from a plurality of actions,  a specific set of actions for the enhanced cursor based on content displayed on a user interface of the user device ,.., the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; receiving, after execution of the first action,  a second user input for moving the enhanced cursor from the second area to a third area of the user interface … ; automatically executing a second action … based at least in part on the third area of the user interface.  
Yet Windl et al teaches detecting a request for activating an enhanced cursor on a user device for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; receiving, after execution of the first action, a second user input for moving the enhanced cursor from the second area to a third area of the user interface … ; automatically executing a second action based at least in part on the third area of the user interface (column 6, lines 15-21: a first action is an identification-for-copy-action when copying content from a source/target area (type of content that can be copied for pasting) by identifying a tab, and in response to identification of tab for copying, a second subsequent action (next sequential paste-destination action) is placement in a different area third area for pasting/placement via targeting within an 
It would have been obvious to one of ordinary skill in the  at the time of the invention to have modified Beer et al’s ability to allow selection/identification of a chain of sequential actions from a first area and application of the sequential actions to a target area (second area) by moving the enhanced cursor to identify the target area, such that the sequential actions identified are modified to be applied to two separate areas and further modifying the cursor to apply the first action (from among the chain of sequential actions) to the target area and also separately apply the second action (next action among the chain of sequential actions) to an additional target area when the cursor is moved to the additional target area. , as taught by Windl. The combination would have allowed Beer et al to have enhanced usability and utility when moving or copying from one [point] to another (Windl et al, column 1, lines 48-57).
	However the combination does not expressly teach selecting, from a plurality of actions,  a specific set of actions for the enhanced cursor based on content displayed on a user interface of the user device.
Yet Morris teaches selecting, from a plurality of actions,  a specific set of actions for the enhanced cursor based on content displayed on a user interface of the user device (Fig 7, paragraph 0033: content that will be displayed on an interface is parsed and examined to select a plurality of contextual actions such as searching/modifying or viewing).


With regards to claim 3, which depends on claim 2, Beer et al teaches wherein the operations further comprise:  in response to the detecting, causing the enhanced cursor to be displayed within the first area of the user interface (column 3, lines 35-40: in response to the detection of dragging, causing the dragged enhanced cursor to be initially displayed (and moved from a first area) a first action pane to a destination area).  

With regards to claim 6, which depends on claim 2, the combination of Beer et al and Windl et al teaches wherein the operations further comprise: assigning the first action to the enhanced cursor; and in response to executing the first action, assigning the second action to the enhanced cursor, as similarly explained in the rejection for claim 2 (Windl, column 6, lines 15-21: the first action is identification of a second content area (tab) when copying and the second action is placement/paste of the copied object), and is rejected under similar rationale.  



With regards to claim 8, which depends on claim 7, the combination of Beer et al and Windl et al teaches wherein the first action comprises copying the content displayed on the second area, and wherein the second action comprises pasting the content at the third area of the user interface, as similarly explained in the rejection for claim 2 (the target area having source content is copied and an additional target area (interpreted as a third area) is identified to paste the content), and is rejected under similar rationale.  .

With regards to claim 10, Beer et al teaches a method, comprising: 
detecting, by one or more hardware processors (Fig 1: a processor is coupled to the memory), a request for activating an enhanced cursor functionality for a device (column 3, lines 35-40: a request to activate is performed by initiating a drag motion of an action icon); 
in response to the detecting, assigning, by the one or more hardware processors, the first action to a cursor of the user interface (column 3, lines 35-40: in response to the detection of dragging, causing the dragged enhanced cursor to be initially displayed (and moved from) a first action pane to a first destination area); 

in response to executing the first action, assigning, by the one or more hardware processors, the second action to the cursor; and executing, by the one or more hardware processors, the second action …  (column 3, lines 35-40: a second action assigned is the action represented by the action object upon as a dragged cursor upon  the earlier identified target item(s) and is executed);
.

However Beer et al does not expressly teach … selecting, from a plurality of actions,  a specific set of actions based on content displayed on a user interface of the device, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; … executing, … the second action based on a second location of the cursor on the user interface. 

Yet Windl et al teaches … for a specific set of actions, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; … executing, … the second action based on a second location of the cursor on the user interface (column 6, lines 15-21: a first action is an identification-for-copy-action when copying a representation of content from a source/first area (type of content that can be copied for pasting) , and in response to identification of tab for copying, a second subsequent action (next sequential paste-.

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Beer et al’s ability to perform a first action after moving an enhanced cursor, such that the first action includes identification of a tab in a second area when copying and a second action can automatically implement a pasting/placement action in a different area (third area), as taught by Windl. The combination would have allowed Beer et al to have enhanced usability and utility when moving or copying from one [point] to another (Windl et al, column 1, lines 48-57).

However the combination does not expressly teach … selecting, from a plurality of actions, a specific set of actions based on content displayed on a user interface of the device.

Yet Morris teaches … selecting, from a plurality of actions, a specific set of actions based on content displayed on a user interface of the device (Fig 7, paragraph 0033: content that will be displayed on an interface is parsed and examined to select a plurality of contextual actions such as searching/modifying or viewing).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Beer and Windl’s ability to implement first and second 

With regards to claim 11, which depends on claim 10, Beer et al teaches further comprising in response to detecting the request, causing the cursor to be displayed within an initial area of the user interface (column 3, lines 35-40: a user moves an enhanced cursor/action-icon from a first area to a second (destination) area on screen).  

With regards to claim 12, which depends on claim 10, Beer et al teaches further comprising determining a portion of the  content associated with the first location of the user interface, wherein the first action is executed further based on the visual content (column 3, lines 35-40: a first action can be an identification action of target items/content in the first-location). 


With regards to claim 14, which depends on claim 12, Beer teaches wherein the first action … and wherein the second action …  the user interface, as similarly explained in the rejection for claim 10, and is rejected under similar rationale.

copying the visual content, and wherein the second action comprises pasting the visual content at the second location of the user interface.  

(column 6, lines 15-21: a first action is copying content (type of content that can be copied for pasting), and in response to identification for copying, a second subsequent action is placement of the content in a different area for pasting/placement).  


With regards to claim 15, which depends on claim 10, the combination of Beer et al,  Windl and Morris teaches further comprising determining a type of content presented on the user interface, wherein the first action and the second action are assigned to the cursor based on the type, as similarly explained in the rejection for claim 14, and is rejected under similar rationale. 

With regards to claim 16, Beer et al, Windl, and Morris teaches non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: detecting a request for activating an enhanced cursor on a user device; selecting, from a plurality of actions,  a specific set of actions for the enhanced cursor based on content presented on a user interface of the user device, the specific set of action comprising at least a first action and a second action for sequential execution, the first action being different from the second action; receiving a first user input for moving the enhanced cursor from a first area of a user 

With regards to claim 17, which depends on claim 16, the combination of Beer et al and Windl et al wherein the operations further comprise: in response to the detecting, causing the enhanced cursor to be displayed within the first area of the user interface, as similarly explained in the rejection for claim 3, and is rejected under similar rationale.  

With regards to claim 18, which depends on claim 16, wherein the operations further comprise: determining a content type of the content presented on the user interface; wherein the set specific set of actions is selected further based on the content type, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.  

With regards to claim 19, which depends on claim 16, the combination of Beer et al and Windl et al wherein the operations further comprise: assigning the first action to the enhanced cursor; and in response to executing the first action, assigning the second 

With regards to claim 20, which depends on claim 16, the combination of Beer et al and Windl et al wherein the operations further comprise determining a portion of the content displayed within the second area of the user interface, wherein the first action is executed based on the portion of the content, as similarly explained in the rejection for claim 2 (as explained, the content (tab identification) is determined by Windl et al in column 3, lines 35-40), and is rejected under similar rationale.  

With regards to claim 21, which depends on claim 20, the combination of Beer et al and Windl et al wherein the first action comprises copying the portion of the content displayed within on the second area, and wherein the second action comprises pasting the portion of the content within the  third area of the user interface, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.    

Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) in view of Morris (US Application: US 2009/0083289, published: Mar. 26, 2009, filed: .Dec. 3, 2008) and further in view of Aaltonen et al (US Application: US 2006/0020904, published: Jan. 26, 2006, filed: Jul. 11, 2005, EEFD: Jul. 11, 2005).

the operations further comprise selecting the first area for displaying the enhanced cursor (Fig 2: an enhanced cursor is displayed within ref 230) 

However Beer et al does not expressly teach … based on determining that no visual content is displayed within the first area of the user interface.  

Yet Aaltonen et al teaches based on determining that no visual content is displayed within the first area of the user interface (Fig 2A, Fig 3: the selectable cursor based content is shown on the left and reserved area on the right is used such that no unselected visual content is displayed in that region).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Beer et al, Windl and Morris’ ability to select a first area for a displayed cursor, such that a second area is also reserved such that no unselected visual content is displayed in the region as taught by Aaltonen et al. The combination would have allowed Beer et, and Windl et al and Morris to have “provided an enhanced menu structure that provides the user adequate/sufficient information about the object/event [actively selected] in a more non-disrupted/interrupted manner” (Aaltonen et al, paragraphs 0011 and 0013). 

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of .

With regards to claim 9, which depends on claim 7, the combination of Beer et al,  Windl et al and Morris teaches wherein the first action … and wherein the second action … the third area of the user interface, as similarly explained in the rejection for claim 7, and is rejected under similar rationale.

However the combination does not expressly teach wherein the first action comprises querying a database based on the content to generate a set of results, and wherein the second action comprises performing a transaction based on a result ….  

Yet Weber teaches querying a database based on the content to generate a set of results, and wherein the second action comprises performing a transaction based on a result … (Abstract, Fig 3B, paragraph 011: an interface includes a first action for querying a merchant data base and also a second option to perform a subsequent transaction action such as ‘ePay’ when shopping the merchant’s items).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Beer et al, Windl et al and Morris’s ability to make available and implement a first and second subsequent action, such that the type of first . 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beer et al (US Patent: 6016146, issued: Jan. 18, 2000, filed: Jul. 27, 1994) in view of Windl et al (US Patent: 7010753, published: Mar. 7, 2000, filed: Oct. 25, 2001) in view of Morris (US Application: US 2009/0083289, published: Mar. 26, 2009, filed: .Dec. 3, 2008), in view of Weber (US Application: US 2004/0061720, published: Apr. 1, 2004, filed: May 15, 2003) and further in view of Hudson (US Application: US 2012/0044179, published: Feb. 23, 2012, filed: Aug. 17, 2011, EEFD: Aug. 17, 2010).

With regards to claim 13, which depends on claim 12, the combination of Beer et al,  Windl et al and Morris teaches wherein the portion  of the content includes a representation of item, as similarly explained in the rejection of claim 10 (a source content item is represented), and is rejected under similar rationale. 

However the combination does not expressly teach … wherein the first action comprises querying a database to generate a set of merchants that offer the item for sale, and wherein the second action comprises performing a purchase transaction associated with the item from one of the set of merchants.

Yet Weber teaches wherein the first action comprises querying a database …, and wherein the second action comprises performing a purchase transaction (Abstract, Fig 3B, paragraph 011: an interface includes a first action for querying a merchant data base and also a second option to perform a subsequent transaction action such as ‘ePay’ when shopping the merchant’s items).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Beer et al, Windl et al and Morris’ ability to make available and implement a first and second subsequent action, such that the item is a type of item that can be shopped, and to further modify the type of first and second subsequent actions to generate results for items being shopped and perform electronic transactions for the items shopped, as taught by Weber. The combination would have allowed Beer et al and Windl et al to have “improved individual online usage through a multi function Internet toolbar” (Weber, paragraph 0003). 



However the combination does not expressly teach … wherein the first action … to generate a set of merchants that offer the item for sale,  and … the second action comprises … a … transaction associated with the item …

includes an item … wherein the first action … to generate [resulting data for the item] ,  and … the second action comprises … a … transaction associated with the item … (paragraph 0009: a plurality of actions/gestures are identified and item content from one of the gestures is used to perform a first action of the first gesture).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Beer et al,  Windl et al, Morris and Weber’ ability to perform a first action with respect for visual content of an item to querying merchants and a second action to make transactions, such that the visual content item is specific data used as part of the first action, and the second action is a result of the item selected, as taught by Hudson. The combination would have allowed Beer et al, Windl et al, Morris and Weber to have implemented an improved way for a user to indicate functionality upon selected content via a plurality of continuous gestures. 

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
The applicant argues with respect to claim 2 that neither Beer nor Windlw teaches the amended: ‘selecting, from a plurality of actions, a specific set of actions for the enhanced cursor based on content displayed on a user interface of the user device… ‘. In view of the amended, a new reference (Morris) is now applied to address 
The applicant argues that claims 10 and 16 are allowable for reasons presented by the applicant for claim 2. However this argument is not persuasive since claim 2 has been shown/explained to be rejected above. 
The applicant argues the claims that depend upon the independent claims of 2, 10 or 16 are allowable since the independent claims are allowable. However this argument is not persuasive since the independent claims have been shown/explained to be rejected above.

NOTE
The examiner recommends an Interview to discuss propagating the subject matter of the combination of claim 2 and 5 into the remaining independent claims as a potential avenue towards allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178